The Clorox Company News Release Clorox Reports Strong 12 Percent EPS Growth for Its Full Fiscal Year, With Solid Q4 Results; Confirms Fiscal 2011 Outlook OAKLAND, Calif., Aug. 3, 2010 – The Clorox Company (NYSE: CLX) today announced results for its fourth quarter and fiscal year 2010, which ended June 30. Clorox reported strong earnings growth for fiscal 2010, driven by robust gross margin expansion and top-line growth within the company’s targeted range for the year. “I’m very pleased with our performance for the fiscal year,” said Chairman and CEO Don Knauss. “We increased our total demand-building investment, driving higher all-outlet market share in the U.S. and share gains in International markets. I’m especially pleased we delivered 15 percent growth in economic profit, the metric we believe best aligns over the long term with creating value and generating shareholder return,” Knauss said. “Our organization continues to do a fantastic job of executing the day-to-day business in a very challenging economic environment.” Fiscal fourth-quarter results Following is a summary of key fourth-quarter results. All comparisons are with the fourth quarter of fiscal year 2009, unless otherwise stated. $1.20 diluted earnings per share 2% volume growth 1% sales growth Clorox reported fourth-quarter net earnings of $171 million, or $1.20 diluted earnings per share (EPS), versus $170 million, or $1.20 diluted EPS, in the year-ago quarter.
